Case 1:19-cv-00768-BMC Document 28-13 Filed 12/23/19 Page 1 of 4 PageID #: 160




                  EXHIBIT E
                            Case 1:19-cv-00768-BMC Document 28-13 Filed 12/23/19 Page 2 of 4 PageID #: 161

                            Vanilla - the food of the Gods
                            DAPHNA HAVKIN-FRENKEL
                            Department of Plant Biology and Pathology
                            Rutgers, The State University of New Jersey
                            NJ, USA
Flavours




                            Vanilla flavour is extracted from the cured bean of Vanilla
                            planifolia Andrew, a member of the orchid family, which
                            originated in Mexico. Another species, Vanilla tahitensis
                            Moore, grown exclusively in Tahiti and Papua New Guinea is
                            also a source of vanilla flavour. Beans (pod-like fruit) are
                            produced after 4-5 years of cultivation. Fruit maturation
                            occurs 8-10 months after pollination. A characteristic vanilla
                            flavour and aroma develops in the fruit after a process called
                            "curing", lasting an additional 3-6 months, resulting from many
                            chemical and biochemical processes that take place during
                            the curing of vanilla beans. Vanilla species, growing
                            conditions, nutrients, climate conditions, maturity of the                   Figure 1. USA vanilla import during 1970 to 2005
                            beans, harvest time, and curing methods are some of the
                            parameters affecting the quality of cured vanilla beans. Vanilla            vanilla flavouring should be used with chocolate to serve
                            extract contains more than 300 chemicals, and chief among                   Queen Elizabeth I, following the example of the Aztecs. For
                            them is vanillin.                                                           more than three centuries after the Henán Cortés era, Mexico
                                                                                                        was the only vanilla producing country in the world. Many
                                                                                                        attempts were made to grow the plant in other tropical
58                          HISTORY OF VANILLA                                                          countries but these efforts failed since the plant or vine grew
AgroFOOD industry hi-tech




                                                                                                        and flowered, but no fruits were produced. It was not until
                            Vanilla is the world's most popular flavour. Its fruity, floral             1836 that Charles Morren, a Belgian botanist, discovered why
                            fragrance combined with a deep, aromatic body makes it                      vanilla was not able to produce fruit out of Mexico. The
                            unique and universally favoured. Vanilla is an epiphytic orchid             anatomy of the flower is such that self-pollination is
                            native to the tropical region of Mexico. The flavouring material            impossible. Moreen discovered that pollination is carried out
                            is obtained from cured dried pod-like fruits commercially                   by a tiny bee of the Mellipone family, which lived in the vanilla
                            called "beans". The generic name Vanilla is derived from the                growing region of Mexico. It is difficult for other insects to
                                                                                                        replace the tiny bees (3). To achieve pollination one needs to
       ■




                            Spanish "vanillia", a diminutive of vaina, a pod. Its species
   January/February 2007




                            name, planifolia, refers to the broad flat leaf of the plant.               remove the rostellum, a flower structure that is a modification
                            Vanilla became known in Europe following Cortez's conquest                  of the stigma lying between the male and female organs and
                            of the Aztec kingdom in 1519. Many centuries earlier, vanilla               prevents access of the pollen to the stigma. Pollination is
                            was a source of flavouring and was used by Aztec emperors                   done by removing the rostellum with a sharp object, so that
                            to flavour a cocoa drink, which in the present day is hot                   the pollen from the anther can be in contact with the stigma.
                            chocolate. The Indians called vanilla "Tlixochitl", or black                Because the blossom lasts for a very short time (less than a
                            flower (2). The Spanish took vanilla back to their homeland                 day), pollination must take place as soon as the flower opens
       ■
   Anno 18 - No. 1




                            and, shortly after, began manufacturing chocolate with vanilla              (2). Charles Morren was the first to propose hand-pollination
                            flavouring. In England, Hugh Morgan recommended that                        and he was the first to produce vanilla beans outside of
                                                                                                        Mexico. This discovery laid the foundation for a new vanilla
                            ABSTRACT                                                                    industry and broke Mexico's monopoly. In 1841 Edmond
                                                                                                        Albium, a slave in the French-owned island of Reunion,
                             Vanilla is the most widely used flavour in the food and confectionery      discovered a rapid pollination method. With the use of a
                             industries. It is the most well-known and familiar flavour. Worldwide      pointed tip of a small bamboo stick, he picked up the
                             annual consumption today is estimated at 1500 tons, with 1250 tons         adhesive pollen and prying up the flap-like rostellum inside
                             imported to the USA alone. After a crisis during 2000-2005 the             the flower, he pressed the male pollen mass onto the sticky
                             estimated world consumption of vanilla was reduced by almost 50            female stigma. This method of pollination is still used
                             percent (1). Figure 1 shows the vanilla import statistics in the USA       commercially today. Using the technique described above, the
                             alone, from 1970 until the present. Vanilla has captured the               French started vanilla cultivation on many of the islands in the
                             imagination of many people for generations, including people involved      Indian Ocean. Vanilla plantings were established in Reunion,
                             in farming, greening, and curing. The love for vanilla flavour and aroma   Mauritius, Madagascar, Comoros, Jamaica and other islands
                             has challenged chemists to try and synthesize the major components         in the West Indies. Vanilla was first introduced to the island of
                             in vanilla. Some synthetic chemical combinations do resemble vanilla,      Java in 1819 by a Dutch scientist, using vines from
                             but nothing comes close to real vanilla, with over 300 individual          Madagascar. Commercial production in central Java started in
                             components in a unique and specific ratio.                                 the early 20th century and is known as "Java Vanille" (3).
                                                                                                        Today, the primary growing regions are Madagascar,
    Case 1:19-cv-00768-BMC Document 28-13 Filed 12/23/19 Page 3 of 4 PageID #: 162
Indonesia, Papua New Guinea, Uganda, India and Mexico.             and a deep layer of mulch, which provides the nutrients, over
Beans grown in Madagascar and Reunion are called                   and around the roots. Although the level of calcium, nitrogen,
Bourbon. Other countries that produce small amount of beans        potassium, phosphorous, and micronutrients in vanilla are
are Tahiti, Tonga, Guatemala and Costa Rica. Although vanilla      essential for the growth and production of beans, much more
started in Mexico, at present Mexico produces a small percent      attention has been given to the type of mulch, because mulch
of the world's consumption.                                        appears to be more important than nutrients (5).

                                                                   Support
CULTIVATION                                                        The vanilla plant is a climbing orchid and needs mechanical




                                                                                                                                         Flavours
                                                                   support. Support is also needed to provide convenient access
Species                                                            for pollination and harvesting. Fast growing trees with small
Vanilla is tropical climbing orchid. From more than 110            branches are preferred and also provide shade. However, it is
species that have been described in the Vanilla genus, only 2      important that the supporting tree will not compete for water
are of commercial value. They are Vanilla panifolia Salisb         and nutrients. Trees native to the tropics are commonly used,
Ames (Vanilla fragrans Andrews), and Vanilla tahitenesis,          such as avocado, coffee, orange, etc. In some cases, it is
Moore. Only V. planifolia and V. tahitenesis are permitted to      possible to use support trees, which, themselves, can
be used in food. V. planifolia, the most important                 produce cash crops. In Madagascar, casuarina pine trees are
commercially, is cultivated in all the vanilla growing areas,      also widely used. In most plantations, the support trees are
except for Tahiti and Papua New Guinea. The beans are 10 to        planted before the vanilla plants (4). In greenhouses, vanilla
25 cm long and 1 to 1.5 cm wide. V. tahitenesis is indigenous      can be grown falling down or hanging.
to Tahiti and differs from V. planifolia, with slender stems and
narrower leaves. The pods are also shorter than V planifolia       Propagation
(2). The V. tahitenesis beans are perfumed and contain anisyl      Vanilla is commonly propagated from cuttings usually with 8-
alcohol, anisyl aldehyde, anisic acid, and maybe heliotropine      12 nodes. Small cuttings will produce vines, but the larger the
which are absent or in very small amount in V. planifolia          cutting, the faster the plant will flower. The simplest way to
beans.                                                             plant is to lay the cutting on the ground and cover it with thick
                                                                   layers of mulch. However, this propagation method limits the
Climate                                                            amount of plant material that may be used.
Vanilla needs a warm and moist tropical climate with frequent,     Also, the many origins of the cuttings represent genetic
but not excessive rain. Under excessive rainfall, vanilla may      variability. A vine becomes productive after 3-4 years,
be attacked by mildew and root disease. Under drought              depending upon the weather and soil conditions, and the
conditions, the vanilla plant can suffer considerable damage,      health of the vine. The vine flowers once a year for 5 or 6
which will result in a small number of flowers and low yield. In   successive years. After 8 to 10 years, productivity goes down.
general, sloping land that has soil with high organic matter,      Drought, insufficient mulching, overexposure to sun, and over-
high water holding capacity and access to irrigation in dry        pollination can contribute to a reduction in the productive             59




                                                                                                                                            AgroFOOD industry hi-tech
years will overcome the problems caused by weather (4).            period of the vine (6). When planning a new plantation, one
Vanilla grows best in 40-50 percent of normal sunlight             has to account for the life expectancy of the vines. A hectare
intensity. In excessive sunlight, the apical buds tend to lose     of land can hold about 4,000 productive vines. The average
moisture and the growth of the vines is stunted. Heavy shade       yield is 1.5 to 2 kg green beans per vine. A mature good
will result in vines with thin stems, small beans, and a           quality beans weighs between 15 to 30 grams (4).
reduced number of flowers and fruits. A shaded area, rainfall
between 1000-3000mm and an average temperature of 23° to           Flowering, Fruit Set, Growth and Maturation
29° C year round are preferred conditions.                         It is well known that vanilla vines need to reach a certain



                                                                                                                                            ■
                                                                                                                                            January/February 2007
                                                                   maturity before starting to flower. Apparently this is to
Soil and Nutrients                                                 accumulate growth factors or nutrient needed for blossoming.
Vanilla is a shallow rooting plant and grows well in well-         The factors affecting the timing and abundance of the flowers
drained humus-rich soil. A top layer of mulch helps keep the       are not fully understood. However, according to Childers et.
moisture in and the roots to spread. Soil parameters, such as      al. (6) drought, temperature, pruning, and the size of the
texture and mild acidity, appear to be more important than         original cutting may all influence the flowering. Removal of 4
nutrients. In a heavy rainfall area, good drainage is essential.   to 6 inches of the apical bud 6 to 8 weeks before blossoming
                                                                                                                                            ■Anno 18 - No. 1




The best soil appears to be limestone with a pH of 6.0 to 7.0      promotes flowering. Vines usually blossom for 1 to 2 months.
                                                                   The flowers open early in the morning and last for one day.
                                                                   Pollination must be done the same day.
                                                                   Also, in a raceme (the flower cluster) only one flower opens
                                                                   per day and about 15 to 20 flowers open in daily succession,
                                                                   although not all of them will be fertile. It is desirable to
                                                                   pollinate to obtain between 5-10 beans because over
                                                                   pollination will result in small beans and a short production
                                                                   life. Because self-pollination is impossible to achieve, hand-
                                                                   pollination must be used to obtain a commercial crop.
                                                                   Hand-pollination is done as originally described by Edmond
                                                                   Albium in 1841 in Reunion, which consists of removing the
                                                                   restellum back so that the pollen-bearing anther can be
                                                                   pressed against the stigma. Once pollination takes place, the
                                                                   development of the pod ensuing with the enlargement of the
                                                                   ovary is completed in about 1 and a half to 2 months (3). After
                                                                   the fruit has attained its full size, it takes an additional 5 to 6
                                                                   months to mature and ripen. During the maturation period, the
                                                                   dry weight and the protein content increases. Many other
                            Case 1:19-cv-00768-BMC Document 28-13 Filed 12/23/19 Page 4 of 4 PageID #: 163
                            physiological changes occur, as yet of unknown nature that          and most studied compound. However, the entire spectrum of
                            results in the production of flavour precursors.                    vanilla components contributes to the deep prized vanilla
                                                                                                flavour. From each country of origin we obtain a different
                            Curing                                                              profile of aroma and flavours, creating a unique profile for
                            The green, mature vanilla bean has no flavour or vanilla            both beans and extract (1)(9).
                            aroma. If the bean stays on the vine, the typical vanilla flavour
                            will develop after a prolonged ripening period. However, in         Vanilla planifolia is a species that is grown in cultivation in
                            commercial practice, the characteristic flavour and aroma of        most of the growing areas.
                            vanilla beans is due to changes taking place during the curing      The following are examples of vanilla bean aroma and flavour
Flavours




                            process (7) (8). The curing process consists of four steps: 1.      profiles from different origins:
                            Killing 2. Sweating 3. Drying, and 4. Conditioning.                 - Bourbon vanilla- Madagascar, Comoros, and Reunion (also
                            Killing designates a process aimed at abolishing tissue and           known as the Bourbon Islands): Bourbon vanilla is the best
                            cellular activity but retaining heat tolerant enzymatic activity      of its kind: rich, full, aromatic, sweet, creamy, full body of
                            which is important for the curing process.                            flavour, with a little note of tobacco-like and woody. Vanilla
                            The most common processes are hot water killing, sun killing,         planifolia from Mexico- Vanilla beans from Mexico are rare
                            and oven killing. Beans are placed in a wire basket and               and many people have never smelled or tasted the extract.
                            dipped in 65°C water for a few minutes. Killing by heat can           They are more sweet and spicy than the Bourbon.
                            also be done in an oven or by exposure to the sun for a             - Vanilla planifolia from Indonesia- Java beans are more
                            prolonged time. There is a patent for using freezing as               smoky, lack the creamy and sweet aroma, and are not as
                            another killing method (7). The killing process apparently            full-bodied as Bourbon.
                            entails the breaking of cell membranes and mixing of                - Vanilla planifolia from India-These beans have the full body
                            previously compartmentalized substrates and enzymes.                  of flavour but it is less prominent than in Bourbon. They
                            Killing is followed by "sweating", which allows excess                also lack the balsamic, sweet, and creamy note.
                            moisture to escape. This reduces bacterial and fungal               - Vanilla planifolia from Uganda- These beans are similar to
                            spoilage, and yet leaves enough moisture for enzymatic                Bourbon, but on a lower scale. Uganda beans have a
                            activity.                                                             noticeable chocolate and pruny note.
                            This is the most important step. Glucosides, like glucovanillin,    - Vanilla tahitensis from Tahiti- These beans have strong
                            are broken down to vanillin. This is the step by which the            anisic, fruity, distinguished notes.
                            typical characteristics of the vanilla bean flavour, aroma, and     - Vanilla tahitensis from PNG- Very similar to the beans from
                            colour are developed. The duration of the sweating process is         Tahiti, with a perfumey, creamy, anisic character. But
                            between 7-10 days                                                     overall, a weaker flavour.
                            Following the sweating step is "drying", which reduces the
                            moisture content from 60-70 percent to 20-30 percent. The
                            reduced moisture content is typical for a good quality cured        REGULATIONS
60                          bean and helps to eliminate any microbial activity and to
AgroFOOD industry hi-tech




                            secure a long shelf life. In this step it is necessary not to       In the United States, vanilla is the only flavour that has its own
                            obtain too hot a temperature, because some of the flavour           standard of identity, which defines how it is produced and
                            and aroma components can evaporate or break down. The               labelled. For more details, visit 21 CFR 169.175. Only two
                            drying takes 7-10 days in the sun, for 2-3 hours a day. Oven        species Vanilla planifolia and Vanilla tahitensis are allowed to
                            drying can be employed at 45°-50°C. Oven drying of the bean         be used in food. The beans need to be properly cured, with no
                            will result in an inferior quality bean.                            more than 25 percent moisture content. 1X vanilla extract is
                            The last stage is "conditioning", or aging. This can last from a    defined as the total of flavour and odour principles of 13 oz of
                            month to several months. During this period, the vanilla bean       beans per gallon, of water and alcohol. Alcohol content should
       ■
   January/February 2007




                            obtains the typical "full flavour". Chemical reactions, such as     be at a minimum of 35 percent by volume. Additional
                            oxidation and hydrolysis are the main events during the drying      ingredients also permitted are glycerin, propylene glycol,
                            process (4) (8).                                                    sugar, and corn syrup. Vanilla flavours contains less than 35
                                                                                                percent alcohol.

                            COMPOSITION OF VANILLA FLAVOUR
       ■
   Anno 18 - No. 1




                            The flavour of cured vanilla beans contains around 300              REFERENCES AND NOTES
                            different constituents, although vanillin is the most important
                                                                                                1.   R. Brownell,"State of the industry: 2006 and beyond"
                                                                                                     Perfumer & Flavorist, 31, pp.24-27 (2006)
                                                                                                2.   D.S. Correll, "Vanilla: its History, Cultivation, and
                                                                                                     Importance", Lloydia, 7, pp. 236-264 (1944)
                                                                                                3.   N.F. Childers et al.,"Vanilla Culture in Puerto Rico", Agr. Exp.
                                                                                                     Sta. Cir. 28, Mayaguez (1948)
                                                                                                4.   A.S. Ranadive, "Vanilla-Cultivation, Curing, Chemistry,
                                                                                                     Technology, and Commercial Products", Spices, Herbs, and
                                                                                                     Edible Fungi; Charalambous, F. Ed.; Elsevier Science B.V.
                                                                                                     Amsterdam, pp. 517-576 (1994)
                                                                                                5.   J.W. Pureseglove et al., "S.R.J", Spice, 2 (1981)
                                                                                                6.   N.F. Childers et al., "Vanilla-the Orchid of Commerce", The
                                                                                                     Orchies, a Scientific Survey, Withner, C.L. Ed.; pp. 477-508
                                                                                                     Ronald Press: New York, 1959
                                                                                                7.   F.E. Arana, "Vanilla Curing and its Chemistry", Federal
                                                                                                     Experimental Station of the USDA, Mayaquez, Puerto Rico,
                                                                                                     Bull. 42 (1945)
                                                                                                8.   D. Havkin-Frenkel, et al., "Inside Vanilla", Perfumer and
                                                                                                     Flavorist, 30, pp. 35-55 (2005)
                                   Table 1. Vanilla flavour and aroma terminology               9.   A. Ranadive, "Chemistry and Biochemistry of Vanilla
                                                                                                     Flavor", Perfumer and Flavorist, 31, pp. 38-44 (2006)
